      Case 2:21-cv-00521-TLN-EFB Document 7 Filed 04/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DAVON HOWES,                                       No. 2:21-cv-0521-EFB P
11                       Plaintiff,
12              v.                                       ORDER
13    CLAIRE WHITE, et al.,
14                       Defendants.
15

16          Plaintiff, a county jail inmate proceeding without counsel, has filed a complaint (ECF No.

17   1) and a request for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 (ECF No. 2).

18   He has also submitted a trust account statement (ECF No. 6), but it is not certified as required by

19   28 U.S.C. § 1915(a)(2).

20          Accordingly, it is ORDERED that plaintiff shall submit, within thirty days from the date

21   of service of this order, a certified trust account statement to complete his request for leave to

22   proceed in forma pauperis.1 Plaintiff’s failure to comply with this order will result in a

23   recommendation that this action be dismissed without prejudice.

24   DATED: April 27, 2021.

25

26
            1
27              If plaintiff is unable to comply with this order, he must submit to the court a copy of his
     request for a copy of his certified trust account statement along with any responses received from
28   jail officials.
